Citation Nr: 0710425	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-21 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for internal derangement of the right knee.

2.  Entitlement to a disability rating in excess of 20 
percent for instability of the right knee as secondary to 
internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1982, from September 1982 to June 1990, and from 
March 1991 to August 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, which continued a 10 percent 
disability rating for internal derangement of the right knee.  
In an October 2005 rating decision, the RO granted a 20 
percent disability rating for right knee instability.  As 
these ratings do not represent the highest possible benefit, 
these issues remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In May 2005, the appellant testified at a hearing before a 
Decision Review Officer (DRO hearing); copies of these 
transcripts are associated with the record.   


FINDINGS OF FACT

1.  The veteran's right knee internal derangement is 
manifested by no more than range of motion from 10 degrees of 
extension to 100 degrees of flexion.

2.  The veteran's right knee disability is manifested by 
moderate recurrent instability.





CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for limited range of motion due to internal 
derangement of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for instability due to internal derangement of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, October 2002, May 2003, March 2005 and June 
2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  	 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until June 2006, after the initial unfavorable AOJ decision.  
However, since the veteran did, in fact, receive this notice 
and retains the right to appeal any disability rating or 
effective date assigned by the RO, the Board finds there is 
no prejudice to the claimant under the holding in Dingess, 
supra, to proceed with his increased rating claim.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, his DRO hearing transcript and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

The veteran contends that higher disability ratings should be 
assigned for his right knee disorders to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. §  4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Right knee internal derangement 

The veteran is in receipt of a 10 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion.  A 10 percent disability rating for limitation of 
flexion is warranted when flexion is limited to 45 degrees 
and a 20 percent disability rating is warranted when flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  In a precedent opinion by VA General Counsel, it was 
held that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  A noncompensable rating is warranted under 
Diagnostic Code 5261 when leg extension is limited to 5 
degrees and a 10 percent rating is warranted when it is 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

In a March 2005 VA orthopedic examination, the veteran 
exhibited -10 degrees of extension to 80 degrees of flexion.  
A March 2006 VA examination report reflects that the veteran 
could flex his right knee to 100 degrees and extend the knee 
to -10 degrees.  Based on the veteran's range of motion 
measurements for flexion of his right knee, the veteran does 
not currently meet the criteria for a disability rating under 
Diagnostic Code 5260.  However, his current range of motion 
measurements for extension of his right knee meet the 
criteria for a 10 percent disability rating under Diagnostic 
Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Thus, the veteran's disability rating for limitation of 
motion due to residuals of his right knee wound is continued 
at 10 percent, under Diagnostic Code 5261, limitation of 
extension of the leg.  

Even with consideration of DeLuca, the evidence of record 
warrants no more than a 10 percent rating under Diagnostic 
Code 5261.  The March 2005 and March 2006 examination reports 
indicate that, after walking on a treadmill, the veteran 
showed fatigue evident with the increase in his antalgic 
gate, but that his right knee did not demonstrate any further 
increase in swelling or further loss of range of motion.  
While the veteran complained of intermittent pain over the 
superior patella pole and lateral compartment, worse with 
increased weightbearing on the lower extemity, he denied any 
episodes of incapacitating knee pain that has required bed 
rest or hospitalization.  

Right knee instability

In an October 2005 rating decision, the RO granted a 20 
percent disability rating under Diagnostic Code 5257, which 
pertains to subluxation or lateral instability.  Under 
Diagnostic Code 5257, for impairment of the knee involving 
recurrent subluxation or lateral instability, a maximum 30 
percent rating is assigned for severe impairment, a 20 
percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

On the occasion of the March 2005 examination, the veteran 
reported that he had swelling, popping and clicking in his 
right knee which became worse with standing for protracted 
periods of time and walking long distances.  The examiner 
observed that the veteran had moderate pain on palpation over 
the medial and lateral joint line space, with moderate 
patellofemoral crepitus with terminal extension.  A July 2005 
VA orthopedic progress note indicates that the veteran had 
instability of the right knee with the Lachman's test, but 
was stable to varus/valgus stress.  A March 2006 VA 
examination report showed that the veteran had 1+ anterior 
cruciate laxity and 1+ medical collateral laxity for 
instability.  The veteran showed moderate pain on palpation 
over the medial and lateral joint line space.  The pain was 
reproduced with passive range of motion.  The veteran 
demonstrated moderate patellofemoral crepitus with terminal 
extension with a positive patella grind.  The examiner noted 
that the veteran previously had a torn anterior cruciate 
ligament (ACL) and had undergone ACL reconstruction surgery 
in January 2003.  His conclusion was that the veteran should 
be rated as a limited community ambulatory with his ACL 
brace.  

The veteran's symptoms of his right knee disability are 
consistent with a finding of moderate recurrent subluxation 
or lateral instability.  The July 2005 progress note 
indicates that, while the veteran had instability of the 
knee, he was stable to varus/valgus test.  The March 2006 
examiner observed 1+ anterior cruciate laxity and 1+ medical 
collateral laxity for instability and moderate pain on 
palpation over the medial and lateral joint line space, with 
moderate patellofemoral crepitus.  However, the evidence of 
record does not show that the examiners found the veteran's 
right knee instability to be severe, as to warrant a 30 
percent disability rating.  Therefore, the veteran's symptoms 
more nearly approximate the criteria for a 20 percent rating 
for right knee instability as secondary to internal 
derangement of the right knee, and the standards for a 30 
percent rating have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The preponderance of the evidence is against the assignment 
of higher ratings for the veteran's internal derangement of 
the right knee and right knee instability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  There is no evidence 
of record that the veteran's service-connected right knee 
disabilities cause marked interference with employment, or 
necessitate frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  



ORDER
 
A disability rating in excess of 10 percent for internal 
derangement of the right knee is denied.

A disability rating in excess of 20 percent for instability 
of the right knee as secondary to internal derangement of the 
right knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


